Citation Nr: 9909388	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a nonservice connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to May 
1960.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran's representative has noted that the veteran 
requested a travel board hearing on his VAF-9, received in 
November 1996.  He submitted an additional VAF-9 in March 
1997, and repeated this request.  The RO notified the 
veteran, by letter dated April 21, 1997, that he had been 
scheduled for an RO hearing on May 8, 1997.  The veteran did 
not report for this hearing.

The record does not indicate that the veteran has canceled 
his request for a travel board hearing.  Therefore, this 
matter is REMANDED to the RO for the following:

The RO should contact the veteran and 
ascertain whether he still desires a 
travel board hearing.  If so, the RO 
should schedule him for the next 
available hearing date.

Upon completion of the above described item the RO should 
return the claim to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


